Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Yokota (JP H07312265) (English Translated) teaches “A PCB direct connector comprising: terminal members arranged in two rows to contact upper conductive patterns provided to an upper surface of a circuit board and lower conductive patterns provided to a lower surface of the circuit board, respectively; .”(PCB direct connector 90, terminal members 94, circuit board 97, and housing 92)
Yokota (JP H07312265)(English Translated) does not teach “a latch positioned on the connector housing, wherein the latch includes a hook at a first end thereof so as to be hooked to a fastening hole positioned in the circuit board, wherein the PCB direct connector is directly mounted to a-the circuit board by the latch.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 14 Yokota (JP H07312265)(English Translated) teaches “A PCB direct connector comprising: terminal members arranged in two rows to contact upper conductive patterns provided to an upper surface of a circuit board and lower conductive patterns provided to a lower surface of the circuit board, respectively; and a connector housing configured to accommodate the terminal members therein and configured to allow a connector connection portion formed at an end of a first side of the circuit board to be fitted into and released from the connector housing, wherein the PCB direct connector is directly mounted to a circuit board.” (PCB direct connector 90, terminal members 94, circuit board 97, and housing 92)
Yokota (JP H07312265)(English Translated) does not teach “wherein the connector housing includes opposing side surfaces, and wherein each opposing side surface includes a respective substrate holding rib configured to be fitted into a corresponding opposing end of the circuit board based on the connector connection portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 14, these limitations, in combination with remaining limitations of claim 14, are neither taught nor suggested by the prior art of record, therefore claim 14 is allowable.
Claim 15 is dependent on claim 14 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831